DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108 and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 108 and 120 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitute substantially flat and substantially uniform. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 101-103, 105, 110, 111, 115, 118, and 119 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boyle et al. US Pub. No. 2004/0129884.
Regarding claim 101, Boyle teaches a system for improving a reflectance spectrum (Figures 1-4; abstract), comprising:
an optical spectrometer (detectors 23 and 25 combined with frequency filters collect light at various frequencies. The combination of detectors and filter create an optical spectrometer. See Figure 4 which shows a collected spectrum.);
a light source (Figure 1-3; light sources 19 and 21; paragraph 59); and
an encasement (Figures 1-3 encasement 3 IR-transparent internal reflectance element) paragraph 59), comprising:
(i) an outer surface (Figure 1-3, 9);
(ii) an inner surface defining a cavity and partially or completely enclosing said light source and said optical spectrometer in said cavity (Figure 1-3, item 9 has an inner and outer surface), wherein said outer surface or said inner surface or both are in optical communication with a sample (Figures 1-3; item 9 is in contact with sample 47 which interacts with light from source 19 and 21 depicted by lines 53 and 59); and
(iii) a closing plane defined by said cavity (closing plane is substrate 13; Figures 1-3), wherein said encasement is disposed relative to each of said optical spectrometer and said light source such that light emitted by said light source achieves at least two optical interactions with said sample before being received by said optical spectrometer (Figures 1-3 show light paths 53 and 59 from the two different source, the light interacts with the sample at the reflection points, one path contains 2 reflections another path contains 3 reflections).
Regarding claim 102, wherein said outer surface or said inner surface is hemispherical (Figures 1-3; 9 is a hemispherical surface).
Regarding claim 103, wherein said outer surface or said inner surface is transparent (paragraph 59 “IR-transparent-internal-reflection element” emphasis added).
Regarding claim 105, wherein said outer surface or said inner surface has a reflectivity greater than 90% over a range of wavelengths of light detected by said optical spectrometer (paragraph 111; IRE 3 includes reflective coating 373 that covers a portion of convex surface 9 to prevent fluid from being able to contact the surface under the coating and to reflect essentially 100% of any IR light internal to the IRE striking the convex surface under the coating.).
Regarding claim 110, wherein said outer surface is in physical contact with said sample (Figure 2, surface 9 is in contact with sample 47).
Regarding claim 111, wherein both said outer surface and said inner surface are in optical communication with said sample (Figure 2, light path 53 is in contact with inner and outer surface and interact with the sample).
Regarding claim 115, wherein said at least two optical interactions increase a contrast of an optical spectrum obtained by said optical spectrometer by a factor of at least 2 relative to a contrast of an optical spectrum obtained by said optical spectrometer in the absence of said encasement (this is an inherent property of the invention. The encasement of Boyle is identical to the encasement of the instant application therefore the two would have the same property).
Regarding claim 118, wherein said cavity is disposed within a measurement volume filled by said sample (Figure 2, sample 47 is within a measurement volume).
Regarding claim 119, wherein said encasement is disposed relative to said light source such that light emitted by said light source passes through said cavity prior to contacting said inner surface (Figures 1-3, light from sources shown by path 53 and 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 101 above, and further in view of Johnson Us Pub. No. 2012/0161034.
Regarding claim 104, Boyle is silent with respect to wherein said outer surface or said inner surface is translucent.
Johnson teaches using a translucent hemispherical lens for total internal reflection and interaction with a sample (Figure 14; paragraph 43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said outer surface or said inner surface is translucent for the purposes of increasing the overall sensitivity of the apparatus by having the light interact with the sample more.
Claim(s) 106-109 and 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 101 above, and further in view of Bone US Pub. No. 2017/0231486.
Regarding claim 106, Boyle is silent with respect to wherein said outer surface or said inner surface comprises a diffuse reflective material.
Bone teaches using a flat white inner surface to uniformly distribute light throughout a cavity (paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said outer surface or said inner surface comprises a diffuse reflective material for the purposes of increasing the amount of interactions with the sample increasing the overall sensitivity of the device.
Regarding claim 107, Boyle is silent with respect to wherein said diffuse reflective material comprises a diffuse white reflector.
Bone teaches using a flat white inner surface to uniformly distribute light throughout a cavity (paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said diffuse reflective material comprises a diffuse white reflector for the purposes of increasing the amount of interactions with the sample increasing the overall sensitivity of the device.
Regarding claim 108, the combination of Bone and Boyle teaches wherein said diffuse reflective material is substantially flat.
As seen in Figure 1-3 the bottom surface of the IRE of Boyle is flat and Bone teaches to coat the entire hemisphere (paragraph 79).
Regarding claim 109, The combination of Bone and Boyle teaches wherein said diffuse reflective material is outside a direct field of view of said light source or said optical spectrometer.
The bottom surface is outside a direct field of view and Bone teaches to coat the entire hemisphere (paragraph 79).
Regarding claim 120, Boyle is silent with respect to wherein said light emitted by said light source achieves a substantially uniform power flux density within said cavity.
Bone teaches using a flat white inner surface to uniformly distribute light throughout a cavity (paragraph 79).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said light emitted by said light source achieves a substantially uniform power flux density within said cavity for the purposes of increasing the amount of interactions with the sample increasing the overall sensitivity of the device.
Claim(s) 112 and 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 101 above, and further in view of Teder Us Pub. No. 2008/0116379.
Regarding claim 112, Boyle is silent with respect to wherein said light source is configured to emit light within a light cone having a half-angle of at least 60 degrees.
Teder teaches conventional emitter and detectors have an emitting/acceptance cone of 60 degree half angles (paragraph 11).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said light source is configured to emit light within a light cone having a half-angle of at least 60 degrees for the purposes of using conventional parts to reduce complexity of the device and ease of mass manufacturing.
Regarding claim 114, Boyle is silent with respect to wherein said optical spectrometer is configured to detect light within a light cone having a half-angle of at least 60 degrees.
Teder teaches conventional emitter and detectors have an emitting/acceptance cone of 60 degree half angles (paragraph 11).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said optical spectrometer is configured to detect light within a light cone having a half-angle of at least 60 degrees for the purposes of using conventional parts to reduce complexity of the device and ease of mass manufacturing.
Claim(s) 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 101 above.
Regarding claim 113, Boyle does not directly disclose wherein said light source has a bandwidth of at least 10 nanometers (nm).
However, Boyle teaches the light source have a specific emitting bandwidth (paragraphs 6, 7 and 61). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.04. The optimization of the claimed bandwidth would be obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the bandwidth to arrive at the claim limitations for the purposes of increasing the accuracy of measurements by analyzing discrete frequencies rather than an entire spectrum increasing the speed of analysis. (paragraph 6 of Boyle).
Claim(s) 112 and 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle as applied to claim 101 above, and further in view of Verschuren US Pub. No. 20100197038.
Regarding claims 116 and 117, Boyle is silent with respect to wherein said closing plane comprises a closing plane material having a reflectivity greater than 90%.
Verschuren teaches having a different geometrical setup for a plurality of interactions with a sample one that includes reflections off the bottom surface or closing plane (Figure 1). Verschuren teaches this bottom surface should be coated with a reflectivity to avoid losses of light (Paragraph 67).
Boyle teaches a simple coating with 100% reflectivity (paragraph 111).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein said closing plane comprises a closing plane material having a reflectivity greater than 90%/99% for the purposes of preventing light loss while having the light path interact with the sample in alternative geometrical setups increasing accuracy of measurements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040201835 A1 teaches an encasement to interact with a sample at more than one location.
US 20070045524 A1 teaches integrating spheres to diffuse light
US 20180058927 A1 teaches integrating spheres to diffuse light
US 20050156103 A1 teaches integrating spheres to diffuse light
US 20190285540 A1 teaches integrating spheres to diffuse light
US 20070138978 A1 teaches integrating spheres to diffuse light
US 10386298 B2 teaches integrating spheres to diffuse light
US 7145147 B1 teaches total internal reflection in an encasement to increase accuracy of measurements.
US 20060038130 A1 teaches an encasement to interact with a sample at more than one locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877